Case 19-01935-dd        Doc 22      Filed 12/18/19 Entered 12/18/19 10:37:39             Desc Main
                                    Document      Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF SOUTH CAROLINA

IN RE:                                         )
                                               )      B/K Case No. 19-01935-dd
Charles William Johnson, Sr. and               )
Patricia Gosney Johnson                        )
                                               )      Chapter 7
                       Debtors                 )

                          ORDER AUTHORIZING SALE OF REAL ESTATE


This proceeding comes before the Court on the application of Kevin Campbell, the duly appointed
and acting Chapter 7 Trustee for the above Debtors (hereinafter referred to as the “Trustee”) for
authority to sell free and clear of all liens the Estate’s interest in real property known as 2950
Alexander Avenue, South Boston, VA 24592 to Jonathan E. Chitwood, or his assigns, whose address
is 2568 High Plains Rd, Roxboro, NC 27574-9325 for $101,700.00 cash or certified funds plus an
additional $6,000.00 to be paid directly to the bankruptcy estate for a total sales price of
$107,700.00.

The Court has been informed that all parties in interest have been notified of the intention to sell
said property. No objections to the proposed sale have been received or filed by any party with the
Court. The Trustee has represented to the Court that such sale is in the best interest of creditors of
the estate. The Trustee has informed the Court that the first mortgage lien claimed by Bank of
America should be paid upon the sale unless otherwise agreed by the creditors. It is therefore,

ORDERED, ADJUDGED, AND DECREED, that on the terms and conditions set forth in the notice of
sale, the Trustee is authorized to sell and to convey the estate's interest in the above-described
property, and that the liens claimed by the above-named creditors shall be paid upon the sale of
said property unless otherwise agreed to by the lien creditors. The Trustee shall be reimbursed for
the $181.00 filing fee paid by him to the U.S. Bankruptcy Court for the District of South Carolina.

IT IS SO ORDERED.

 FILED BY THE COURT
     12/18/2019




                                                      David R. Duncan
                                                      Chief US Bankruptcy Judge
                                                      District of South Carolina


   Entered: 12/18/2019
